Third District Court of Appeal
                               State of Florida

                            Opinion filed June 3, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-391
                         Lower Tribunal No. 10-45841
                             ________________


                           Turnberry, Ltd., et al.,
                                    Appellant,

                                        vs.

                            Bruce Weiner, et al.,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, John W.
Thornton, Judge.

     Podhurst Orseck and Stephen F. Rosenthal; Colson Hicks Eidson and
Roberto Martinez and Curtis B. Miner, for appellants.

      Holland & Knight and Rodolfo Sorondo, Jr., and Ilene L. Pabian; Kenny
Nachwalter, and Richard H. Critchlow, Jeffrey T. Foreman and Michael A.
Ponzoli; Damian & Valori, and Melanie E. Damian, Mary Claire Espenkotter and
David M. Carnright; Richman Greer, and Alan G. Greer and Joshua L. Spoont, for
appellees.
      Bryan Cave and Craig S. O’Dear, Terence J. Thum, Staci Olvera Schorgl
and Timothy J. Davis (Kansas City, MO), as pro hac vice for 9701 Collins Avenue,
LLC and Starwood Vacation Ownership, Inc., appellees.


Before SHEPHERD, C.J., and WELLS and SALTER, JJ.

      PER CURIAM.

      Turnberry, Ltd., Turnberry Residential Developers, L.P., and 1881 Rosslyn

Associates, LLC, appeal a final summary judgment dismissing their claims of

breach of fiduciary duties and usurpation of business opportunity by former

officers. After careful consideration of the briefs, the record, and oral argument,

we agree with the thorough and well-reasoned opinion of the able trial judge, and

accordingly, affirm the judgment entered below.

      Affirmed.




                                        2